Title: To James Madison from Francis Glass, [3 March 1821]
From: Glass, Francis
To: Madison, James


                
                    Vir Excellentissime.
                    Lebanon, Ohio, Tertio die Martii. [3 March] A.D. 1821.
                
                Quamvis non sim de numero eorum, qui Tui notitiam habent, tamen, quia compertum jamdiù habebam, te literarum omnis generis patronum insignem semper fuisse: ideò ausus sum, Vir inclyte, hasce epistolas ad te mittere, sperans Te eodem, quo mittitur animo accepturum hanc epistolam. Scripsi, et in lucem jamjam daturus sum libellum, cui titulus, “Vita Georgii Washingtonii, ducis nuperi harum Civitatum Foederatarum Americae septentrionalis copiarum omnium, earundemque primi præsidis.” In animo est mihi, istum librum tibi, Vir clare, dicare dummodò id Tibi bonum gratumque videbitur. Ideòque, valdè scire laboro, utrùm ausim illum Tibi dicare, necne; Liber, de quo agitur, in usum scholarum à me exaratus est. Pauca de me ipso dicenda videntur: Oriundus de Republicâ Pennsylvaniensi sum, haud procùl ab urbe Philadelphiâ. Duobus annis abhinc, migravi in hanc regionem, ubi in pueros erudiendo operam navavi; sed ingravescente valetudine, coactus fui, istud munus relinquere, et ad extremam pauperiem redactus sum, propterea quòd, cum uxore, et sex parvulis liberis, nequaquam par fui, qui eos, in afflictâ valetudine, (praesertim his temporibus,) sustineam. Proinde inductus inopiâ, dirâque necessitate, Vitam, Latinè, illustrissimi Washingtonii, ad scribendum me contuli. Semper in votis meis fuit, assignationem aliquam in exercitu patriae adipisci; sed, nescio quomodo, propter humilitatem amicorum, ab isto conatu depulsus fui. Sed, (ut vetus adagium prae se fert, “dum spiro, spero”); aliquem gradum in exercitu obtinendi spes me tenet.
                Nonnumquam aveo nonnihil agri coëmere; at pecunia mihi deest; et, vereor, ut semper deerit in hâc regione, cum omnia collegia referta sunt clericis; nam, quod ad me spectat, laïcus sum; disciplinae ecclesiae anglicanae obnoxius. Linguas, et artes mathematicas, per decem ferè annos, docui; sed docti et indocti praeceptores hâc in regione, eodem in numero habentur.

Sed, quia juvenis sum, spero me aliquando ex hâc aerumnâ miseriâque emersurum esse. Volo interdum reverti ad Philadelphiam, meum natale solum, sed paupertas, (durum telum, ut Erasmus facetè ait,) me prohibet. Sed, quoniam valetudo mea habet sese meliùs nemo, quam dudùm, spero me posse adhuc visere meliores regiones nostrae felicis Reipublicae; hanc licentiam mihi, Vir excellentissime, condonare et ignoscere Te precor, bonique consulere, supplicite peto, humillïmequè rogo. Sum, Vir Clarissime, Tuae Celsitudinis Observantissimus, Humillïmusque Tuus Servus,
                
                    Franciscus Glass
                
             
                CONDENSED TRANSLATION
                Is not among those who have JM’s notice, nevertheless, experience has shown for a long time now, that JM has been a leading patron of letters of all kinds, has taken the liberty to send this letter to JM, hoping that it will be received in the same spirit in which it has been sent. Has written, and is now about to give forth, a little book whose title is “The Life of George Washington, formerly the leader of all the armies of these United States of North America, and the first president of the same.” Has in mind to dedicate this book to JM, on condition that it will please him. Is trying to ascertain, whether he ought to take the liberty to dedicate it to JM, or not. Has written it for the use of schools. Is originally from Pennsylvania, not far from Philadelphia. Moved to this area two years ago and taught school; was forced to give it up through sickness and has been reduced to extreme poverty. Has not been able to support his wife and six little children while suffering this sickness (especially in these times). Induced by want and dire necessity, has written the life of the most illustrious Washington in Latin. Had always wished to obtain some employment in the army of our country, but doesn’t know how. His connections are humble men and he was discouraged from making the attempt. But, as the old adage plainly says, “While I live, I hope”; has still the hope of obtaining some rank in the army.
                Sometimes wishes to buy some little field to plow but lacks money. Fears that it will always be lacking in this area. Since all the schools are entrusted to clergymen, is a layman and at the mercy of the Anglican church. Has taught languages and mathematical arts for nearly ten years; but, in this area, learned, and unlearned, teachers are considered the same. Is young and hopes that some day he will emerge from this trouble and misery. In the meantime, desires to return to Philadelphia, his native soil, but poverty, (a harsh weapon, as Erasmus jokingly says) holds him back. Since his sickness has somewhat abated, hopes to visit more prosperous regions of our fortunate Republic. Prays JM to pardon this liberty, and beseeches and most humbly begs him to think well of Glass.
            